       Case 3:19-cv-03132-WHO Document 95-1 Filed 10/23/20 Page 1 of 4




 1   MARC N. BERNSTEIN (SBN 145837)
     mbernstein@blgrp.com
 2   WILL B. FITTON (SBN 182818)
     wfitton@blgrp.com
 3   THE BUSINESS LITIGATION GROUP, P.C.
     150 Spear Street, Suite 800
 4   San Francisco, CA 94105
     Telephone: 415.765.6633
 5   Facsimile: 415.283.4804

 6   Attorneys for Plaintiff
     UAB “PLANNER5D”
 7
 8

 9                               UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN FRANCISCO DIVISION
12
13
     UAB “PLANNER5D” dba PLANNER 5D,              Case No. 3:19-cv-03132-WHO
14                                                Case No. 3:20-cv-02198-WHO
                               Plaintiff,
15                 v.

16   FACEBOOK INC., FACEBOOK                      DECLARATION OF MARC N.
     TECHNOLOGIES, LLC, THE TRUSTEES              BERNSTEIN IN SUPPORT OF
17                                                STIPULATION AND [PROPOSED]
     OF PRINCETON UNIVERSITY, DOES 1-
                                                  ORDER TO EXTEND TIME TO
18   200, ABC CORPORATIONS 1-20, and XYZ          AMEND COPYRIGHT CLAIMS AND
     UNIVERSITIES 1-20.                           ANSWER TRADE SECRET CLAIMS
19
20                             Defendants.
21
22
23

24
25
26

27
28


     Decl of MNB iso Stipulation                                     3:19-cv-03132-WHO
       Case 3:19-cv-03132-WHO Document 95-1 Filed 10/23/20 Page 2 of 4




 1          I, Marc N. Bernstein, state and declare as follows:
 2          1.     I am counsel for Plaintiff UAB “Planner 5D” in the above-captioned

 3   action. Under Civil Local Rule 6-2(a), I submit this declaration in support of the
 4   parties’ concurrently-filed Stipulation and [Proposed] Order to Extend Time to
 5   Amend Copyright Claims and Answer Trade Secret Claims. Unless otherwise
 6   indicated, I have personal knowledge of the facts set forth in this declaration, and if
 7   called as a witness, could and would so testify.
 8          2.     Planner 5D filed its Complaint in this action on June 5, 2019, alleging
 9   claims of copyright infringement (the “Copyright Claims”) and misappropriation of
10   trade secrets (the “Trade Secret Claims”) (ECF No. 1).
11          3.     Princeton and Facebook each filed a motion to dismiss the Complaint
12   (ECF Nos. 31 & 33).
13          4.     The Court issued an Order on November 21, 2019 granting Defendants’
14   motions to dismiss the Trade Secret Claims with leave to amend and dismiss the
15   Copyright Claims with leave either to register the alleged copyrights at issue in the
16   Copyright Claims with the United States Copyright Office (the “Copyright Office”)
17   or to amend the allegations showing that the alleged works are exempt from the
18   copyright registration requirement (ECF No. 52).
19          5.     Planner 5D filed a First Amended Complaint on December 6, 2019,
20   amending its pleading with regard to its Trade Secrets Claims (ECF No. 53).
21          6.     Planner 5D filed a Notice on December 6, 2019, informing the Court
22   that it intended to register its alleged copyrights with the Copyright Office before
23   reasserting its Copyright Claims (ECF No. 54).
24          7.     Planner 5D instituted a new action on March 31, 2020 (bearing the
25   docket number 3:20-cv-02198) that reasserted its Copyright Claims (the “Copyright
26   Complaint”) (3:20-cv-02198 ECF No. 1).
27          8.     The Court issued an Order on April 8, 2020 consolidating the two
28   actions filed by Planner 5D (ECF No. 64).
                                                  1
     Decl of MNB iso Stipulation                                    Case No. 3:19-cv-03132-WHO
       Case 3:19-cv-03132-WHO Document 95-1 Filed 10/23/20 Page 3 of 4




 1          9.      Princeton and Facebook each filed a motion to dismiss the First
 2   Amended Complaint and the Copyright Complaint (ECF Nos. 68 & 69).
 3          10.     On July 24, 2020, the Court issued an Order denying Defendants’
 4   motions to dismiss Planner 5D’s Trade Secret Claims, and granting Defendants’
 5   motions to dismiss Planner 5D’s Copyright Claims. (ECF No. 90.) With respect to the
 6   Copyright Claims, the Court granted Planner 5D 30 days, until August 23, 2020, to
 7   amend other than its alleged object compilation claim, which was dismissed with
 8   prejudice. (Id. at 16:21–17:1.) It gave Planner 5D this time to file new copyright
 9   applications. (Id. at 8:1–9.)
10          11.     The Court subsequently granted the parties’ stipulated request to
11   extend Planner 5D’s amendment deadline as to the Copyright Claims by 30 days,
12   until September 23, 2020, with Defendants’ response to all claims due October 14,
13   2020. (ECF No. 92.)
14          12.     Upon Planner 5D’s representations that it had submitted expedited
15   copyright applications to the United States Copyright Office, and that it and the
16   Copyright Office continued to work together to resolve issues presented by the
17   applications, the parties submitted a stipulated request to further extend Planner
18   5D’s amendment deadline as to the Copyright Claims by another 30 days, until
19   October 23, 2020, with Defendants’ response to all claims due November 13, 2020,
20   which was granted by the Court. (ECF No. 94.)
21          13.     Just before Planner 5D’s September 23, 2020 deadline for filing its
22   amended Copyright Claims, the Copyright Office had issued refusals of each of
23   Planner 5D’s new copyright applications, one for objects and one for scenes.
24   Planner 5D had, accordingly, set about re-filing its copyright claims in this case on
25   the basis of this refusal, as provided in 17 U.S.C. section 411(a).
26          14.     But shortly thereafter, the Copyright Office sent Planner 5D counsel a
27   letter effectively withdrawing, or at least suspending, its previous refusals, stating
28   that it had decided to allow Planner 5D to amend its applications. The Copyright
                                                   2
     Decl of MNB iso Stipulation                                     Case No. 3:19-cv-03132-WHO
       Case 3:19-cv-03132-WHO Document 95-1 Filed 10/23/20 Page 4 of 4




 1   Office subsequently sent another letter with further instructions and guidance on
 2   how Planner 5D could amend its applications.
 3          15.    Planner 5D is currently engaged with the Copyright Office regarding
 4   the guidance in its letter, addressing open questions about the Office’s
 5   recommendations. Planner 5D is hopeful that these issues will be resolved soon. But
 6   it does not expect resolution by its October 23, 2020 amendment deadline.
 7          16.    The parties have met and conferred, and agree to extend Planner 5D’s
 8   time to amend its Copyright Claims until November 23, 2020; that Defendants may
 9   take until December 21, 2020 to respond to any such amendment and to answer the
10   First Amended Complaint; that Planner 5D will have until January 18, 2021 to oppose
11   any motion filed by Defendants on or before that date; and that Defendants will have
12   until February 1, 2021 to file any reply in further support of any motion so filed.
13          17.    The foregoing schedule will not affect any other scheduled date or
14   deadline set by the Court in this action.
15          18.    Listed below are the previous time modifications in this action:
16                 a. Extensions of the deadlines for Defendants to respond to claims and
17                     associated briefing schedules (ECF Nos. 30, 56, 62, 82, 92, & 94);
18                 b. Rescheduling of the Initial Case Management Conference (ECF Nos.
19                     35 & 87); and
20                 c. Extending Planner 5D’s time to amend copyright claims and
21                     associated deadlines for Defendants to respond. (ECF No. 92 & 94).
22
23          I declare under penalty of perjury that the foregoing is true and correct.
24   DATED: October 23, 2020                     By:      /s/Marc N. Bernstein_ _
                                                           Marc N. Bernstein
25
26

27
28
                                                  3
     Decl of MNB iso Stipulation                                    Case No. 3:19-cv-03132-WHO
